Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone call and email with Joseph J. Buczynski (Registration No.: 35,084) on 05/20/22.

The application has been amended as follows:

CLAIM AMENDMENTS

1. (Currently Amended)  An underwater detection apparatus, comprising:
	a transmission transducer configured to transmit a transmission wave;
	a reception transducer comprising a plurality of reception elements configured to generate a reception signal based on a reflection wave comprising a reflection of the transmission wave on an underwater target, the underwater target being different from the seabed and at a depth shallower than the seabed; and
	processing circuitry configured to:
		generate a 3 dimensional image data that represents an echo intensity of the underwater target based at least in part on the reception signal generated by each reception element, [[and]]
		set a depth marking on the 3 dimensional image data for which a depth is equal to a given depth and for which the echo intensity is above a given threshold, by changing an echo intensity color that represents the echo intensity of the 3 dimensional image data into a depth color that represents a depth of the 3 dimensional image data, the depth color being different from the echo intensity color, and
		control a display to display a 3 dimensional image based on the 3 dimensional image data with the depth marking set, such that the 3 dimensional image includes the echo intensity color and the depth color at a position on the 3 dimensional image representing the given depth.

2. (Original) The underwater detection apparatus of claim 1, wherein: the processing circuitry generates the 3 dimensional image data by performing isosurface processing.

3. (Original) The underwater detection apparatus of claim 2, wherein: the processing circuitry sets the marking on the 3 dimensional image data when the echo intensity of the 3 dimensional image data is a given echo intensity.

4. (Original) The underwater detection apparatus of claim 3, wherein: the given echo intensity is less than a maximum echo intensity of the 3 dimensional image data.

5. (Previously Presented) The underwater detection apparatus of claim 4, wherein: when the 3 dimensional image data represents a plurality of different echo intensity portions, the processing circuitry sets the marking on only one echo intensity portion of the plurality of different echo intensity portions.

6. (Original) The underwater detection apparatus of claim 1, wherein: the processing circuitry generates the 3 dimensional image data by performing volume rendering processing.

7. (Original) The underwater detection apparatus of claim 1, further comprising: a user interface configured to set the given depth.

8. (Original) The underwater detection apparatus of claim 1, wherein: the processing circuitry sets the depth color according to the depth of the 3 dimensional data.

9. (Original) The underwater detection apparatus of claim 1, wherein: the processing circuitry sets the marking at a plurality of given depth.

10. (Original) The underwater detection apparatus of claim 1, wherein: the processing circuitry sets an equi-depth plane on the 3 dimensional image data.

11. (Original) The underwater detection apparatus of claim 1, wherein: the processing circuitry generates the 3 dimensional image data by performing beamforming on the reception signal generated by each reception element.

12. (Currently Amended)  An underwater detection method, comprising:
	transmitting a transmission wave;
	generating a reception signal based on a reflection wave comprising a reflection of the transmission wave on an underwater target, by using a plurality of reception elements, the underwater target being different from the seabed and at a depth shallower than the seabed;
	generating a 3 dimensional image data that represents an echo intensity of the underwater target based at least in part on the reception signal generated by each reception element; [[and]]
	setting a depth marking on the 3 dimensional image data for which a depth is equal to a given depth and for which the echo intensity is above a given threshold, by changing an echo intensity color that represents the echo intensity of the 3 dimensional image data into a depth color that represents a depth of the 3 dimensional image data, the depth color being different from the echo intensity color; and
	controlling a display to display a 3 dimensional image based on the 3 dimensional image data with the depth marking set, such that the 3 dimensional image includes the echo intensity color and the depth color at a position on the 3 dimensional image representing the given depth.

13. (Canceled)

14. (Previous Presented) The underwater detection apparatus of claim 1, wherein: the underwater target is a school of fish.

15. (Canceled)

16. (Previously Presented) The method of claim 12, wherein: the underwater target is a school of fish.

17. (Canceled)

18. (Canceled)






Allowable Subject Matter

This action is in reply to the communication filed on 04/04/2022.

Claims 1-12, 14 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach an underwater detection apparatus and corresponding underwater detection method comprising setting a depth marking on the 3 dimensional image data for which a depth is equal to a given depth and for which the echo intensity is above a given threshold, by changing an echo intensity color that represents the echo intensity of the 3 dimensional image data into a depth color that represents a depth of the 3 dimensional image data, the depth color being different from the echo intensity color.

For these reasons claims 1 and 12 are deemed to be allowable over the prior art of record, and claims 2-11, 14 and 16 are allowed by dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645